I concur in the result. The hotel challenges the constituents of the bargaining unit. I need express no opinion at *Page 233 
this time as to whether a hearing is necessary in order to designate the constituent elements of a bargaining unit because I take the view expressed by Mr. Justice Latimer that
"the Hotel Company was afforded a full and fair opportunity, after due and proper notice to produce evidence in support of any contention it might have as to who should be included in the collective bargaining unit * * *."
I do not think the board was arbitrary in designating as it did the groupings of employees as constituting an appropriate bargaining unit, especially in view of the fact that there was no evidence to show such designation to be incongruous and the Hotel Company had shown no timely objection to such grouping even though a more logical and homogeneous unit might have been selected. There was no splitting of those within a single job classification. There is, of course, a difference in the type of services rendered by the hotel valet as compared to a bellboy or a porter or a doorman, but in the absence of a timely protest by the Hotel Company when it was given opportunity to point out wherein it thought the lumping of different job classifications into a single unit would bring together classifications with job contents not sufficiently similar or related for aptness in bargaining, it cannot complain because the Board in the absence of such solicited advice drew the inclusion-exclusion line so as not to include classifications totally dissimilar. The factors it took into consideration in drawing the inclusion-exclusion line seemingly were reasonable and practical in view of its research. Where an industry has comparatively few employees answering to a number of different job classifications, the situation may not lend itself to forming a bargaining unit for each classification as might be the case where the industry had many employees and the classifications were so marked in their differences as to make it appropriate that each classification or only closely related classifications be included in a single unit. The *Page 234 
designation of the unit must subserve the exigencies of the situation. I cannot say that it did not do so in this case.